CORRECTED NOTICE OF ALLOWABILITY

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Krista Kostiew on 30 November 2021. 

The application has been amended as follows: 

1) Claim 1 has been amended as follows:

1. (Currently Amended) A process for making an oil-in-water nanoemulsion comprising:
1) an internal oil phase comprising (a) 3.5 to 40% by wt. nanoemulsion composition of a lauric oil; wherein there is a minimum 5% total of lauric and non-lauric triglyceride oil, and wherein said lauric oil is an oil or oils where saturated 12 length fatty acid (12:0) comprises 30% to 85% of the fatty acid composition of the oil or oils and (b) 0.1 to 7% by wt. nanoemulsion of a fatty acid or mixture of fatty acids, wherein the fatty acid or mixture has melting temperature of -10°C to 30°C; and
2) an external aqueous phase comprising: 
i. 55 to 90% by wt. nanoemulsion of water and glycerol, wherein the ratio of said glycerol to said water is 2.5:1 and higher; and
ii. 3 to 12% of a surfactant system comprising water soluble surfactants selected from the group consisting of anionic surfactants, amphoteric surfactants and mixtures thereof, wherein said anionic surfactant comprises 15% or more, of the total surfactant system;
wherein said composition has a turbidity of less than 45 NTU,
wherein said nanoemulsion is prepared by:
a) first preparing an intermediate concentrate emulsion containing:
i. an oil phase additionally comprising fatty acid or mixture of fatty acids having melting point -10°C to 30°C; where said oil phase comprises 50 to 85% of the said concentrate emulsion and fatty acid or mixture comprises 1 to 15% of the said concentrate emulsion; and

iii. heating aqueous and oil phase to a temperature ranging from ambient to 60°C separately; and 
a) mixing said aqueous phase and said oil phase by conventional rotor/stator high shear device at rotor speed of 3000 to 7000 rpm to form concentrate emulsion or 
b) alternatively pumping both aqueous and oil phase simultaneously through a low pressure homogenizer at pressure of 13.8 to 34.5 bar (200 to 500 psi) to form concentrate emulsion; wherein oil droplets formed in said concentrated emulsion have an average particle size, D[4,3], of 100 to 350 nm[; 
b) diluting the concentrate emulsion to oil range of 3.5 to 40% by wt. emulsion and to the ratio of glycerol to water ranging from 2.8:1 to 10:1; and 
c) passing through high pressure homogenizer at pressure of 413.6 bar (6000 psi) or less, wherein the pass through high pressure homogenizer of step (c) is done only once and results in said final oil-in-water nanoemulsion having, 

2)  Claim 12, first line, delete “12” and insert ---11---

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612